DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
 	2.	Claim 1 has been amended.  Claim 37 was cancelled. New claims 40-50 were added.  Claims 1, 7-12, 15, and 38-50 are pending. 
3.	Claims 7-12 and 15 were previously withdrawn as drawn to a non-elected invention.  Claim 15 is rejoined for examination in view of Applicant’s amendments
4.	Claims 1, 15 and 38-50 are currently being examined.
New Grounds of Rejection
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed provisional Application Nos. 61/991,414, 61/888,454, 61/863,365, 61/836,088, and 61/829,168 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of May 30, 2014 for claim 48 because the claim as currently constituted recites “RN-486”.  Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
It is noted that priority support for claim 1, 15, 38-47, 49 and 50 is found in the provisional Application Nos. 61/991,414, 61/888,454, 61/863,365, 61/836,088, and 61/829,168.  Thus, claim 1, 15, 38-47, 49 and 50 has a priority date of May 30, 2013. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites the limitation "the other therapeutic agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over by NCT01882803 (Kelly, P June 18, 2013, https://clinicaltrials.gov/ct2/history/NCT01882803?V_1=View#StudyPageTop, of record), “Kelly” in view of Cheson et al. (Clinical Advances in Hematology & Oncology 2011 .9(8:Suppl. 19): 1-11), “Cheson”. 

Kelly does not teach using an additional therapeutic agent.
Cheson teaches bendamustine is a chemotherapeutic agent that displays a unique pattern of cytotoxicity compared with conventional alkylating agents. See abstract. Cheson teaches bendamustine has demonstrated significant efficacy in patients with indolent lymphomas, indolent NHL, and chronic lymphocytic leukemia (CLL), including in patients with disease refractory to conventional alkylating agents, chemotherapy, rituximab and radioimunotherpy.  See abstract and pp.6-7. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Kelly and Cheson and additionally treat with bendamustine because Cheson teaches bendamustine has demonstrated significant efficacy in patients with indolent lymphomas and chronic lymphocytic leukemia (CLL), including in patients with disease refractory to chemotherapy, rituximab and radioimunotherpy.  Thus one of skill in the art would have been motivated to treat with bendamustine in addition to IPI-145 to improve and optimize the therapy. 

8.	Claim 1, 15, and 38-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheson et al. (Clinical Advances in Hematology & Oncology 2011 .9(8:Suppl. 19): 1-11), “Cheson” in view of  US Pat. No. 9,840,505 (Ren et al. Dec. 12, 2017, effectively filed Jan. 10, 2011), “Ren” and in view of Flinn et al. (Blood Nov. 16, 2012 120 (21): 3663, IDS), “Flinn”.
	Cheson teaches as set forth above, but does not teach treating with Compound 292.

	Ren teaches treating the combination of Compound 292/Formula I and bendamustine. See claim 24. 
Ren teaches treating with various therapeutically effective doses including about 15 mg, 25 mg, 30 mg, 35 mg, 45 mg, 50 mg, 60 mg, or about 75 mg. See columns 88-89.
Flinn teaches IPI-145 (Compound 292) is a potent PI3K- inhibitor in clinical development for hematological malignancies.  
Flinn teaches treating twice daily (BID) doses of 8 mg, 25 mg, 35 mg, and 50 mg continuously in 28 day cycles. Flinn teaches proportional increases in plasma Cmax and AUC over the dose ranges studied.
Flinn teaches that IPI-145 is well tolerated and has clinical activity in patients with advanced, previously treated iNHL, mantle cell lymphoma (MCL), and CLL.

It would have been prima facie obvious at the time the invention was made to combine given that the level of skill in the art was high (e.g. a physician) the teachings of Cheson,  Ren and Flinn and treat with compound 292 in combination with bendamustine because Cheson teaches bendamustine has demonstrated significant efficacy in patients with indolent NHL and chronic lymphocytic leukemia (CLL) that are refractory to chemotherapy, rituximab and radioimunotherpy,  Ren teaches treating iNHL with the combination of Compound 292/Formula I and bendamustine and Flinn teaches IPI-145 (Compound 292) is well tolerated and has clinical activity in patients with advanced, previously treated iNHL, MCL, and CLL.  Thus, one would have been motivated to treat rituximab resistant iNHL that is refractory to chemotherapy or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

9.	Claim 1, 15, and 38-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 95-114 of co-pending Application No. 16/848,485 (published as US 2021/0060022 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘485 claims are drawn to a method of treating a hematologic malignancy in a human subject in need thereof, comprising orally administering to the subject twice daily about 15 mg to about 75 mg of a compound 292 or a pharmaceutically acceptable salt, solvate, hydrate, co-crystal, clathrate, or polymorph thereof, wherein the hematologic malignancy is an indolent NHL and is refractory to rituximab therapy, chemotherapy, and/or radioimmunotherapy.  The ‘485 claims additionally treat with MEK inhibitors like AZD8330 and HDAC inhibitors like belinostat and vorinosat. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims which have all of the characteristics of a method of treating or managing indolent non-Hodgkin’s lymphoma (iNHL) in a subject, the method comprising: administering to a subject who has developed resistance to a prior treatment with rituximab a therapeutically effective amount of compound 292 or a pharmaceutically acceptable form thereof: wherein the iNHL is refractory to chemotherapy or radioimunotherpy for the reasons set forth above.   Additionally, it would have been prima facie obvious at the time the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Duplicate Claims
10.	Applicant is advised that should claim 15 be found allowable, claim 46 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER J REDDIG/Primary Examiner, Art Unit 1642